              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 RITE-HITE HOLDING CORPORATION
 and RITE-HITE PRODUCTS
 CORPORATION,

                          Plaintiffs,
 v.                                                 Case No. 18-CV-869-JPS


 SYSTEMS LLC,                                                      ORDER

                            Defendant.


       On June 7, 2018, the plaintiffs filed a complaint against the defendant

alleging a claim for patent infringement, and on July 17, 2018, they filed an

amended complaint. (Docket #1 and #13). On August 6, 2018, the defendant

filed an answer to the first amended complaint and two counterclaims

against the plaintiffs. (Docket #17). The plaintiffs moved to dismiss the

defendant’s counterclaims pursuant to Federal Rule of Civil Procedure

12(b)(6). (Docket #19). In lieu of responding to the motion, the defendant

filed an amended answer and counterclaims. (Docket #22); see also (Docket

#24). The plaintiffs have since answered the defendant’s amended

counterclaims. (Docket #25).

       When an amended pleading is filed, it becomes the controlling

pleading and the prior pleading is withdrawn. Johnson v. Dossey, 515 F.3d

778, 780 (7th Cir. 2008). Thus, the defendant’s amended answer and

counterclaims has become the defendant’s active pleading, and the

plaintiffs’ motion to dismiss the defendant’s original counterclaims will be

denied as moot.
      Accordingly,

      IT IS ORDERED that the plaintiffs’ motion to dismiss the

defendant’s counterclaims (Docket #19) be and the same is hereby DENIED

as moot and without prejudice.

      Dated at Milwaukee, Wisconsin, this 17th day of October, 2018.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                              Page 2 of 2
